DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/248,288 (as well as the prior-filed provisional applications), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More specifically, these applications fail to disclose the specifically-claimed ‘balloon-transducer’ configuration (especially in conjunction with the ‘electrode’ and the ‘flexible circuit’).
The Examiner notes that support for the instant claims has been found in U.S. Application No. 14/749,507.  As such, the Examiner will be taking the priority date for the instant application for the purposes of examination as 6/24/2015, this being the filing date of U.S. Application No. 14/749,507.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,098,694.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom, U.S. 2013/0085493 (hereinafter Bloom) in view of Houser, U.S. 5,865,801 (hereinafter Houser).
Regarding claims 1 and 7, Bloom discloses (note abstract; fig. 10) a catheter comprising: a shaft (130) having a distal inflatable balloon (122); a first ablation electrode (any of the components defined as ‘156a’ or ‘156b’ – note paragraph 32) disposed outside of and carried by an outer surface of the balloon; first and second ultrasonic components (any of the remaining components defined as ‘156a’ or ‘156b’ – note paragraph 32) disposed outside of the balloon; and a flexible circuit including corresponding conductors in electrical communication with each of the electrode and ultrasonic components, wherein these conductors are disposed outside of and carried by the outer surface of the balloon (note paragraph 29).  However, Bloom fails to explicitly disclose ultrasonic components comprising ultrasonic transducers that are configured to monitor a characteristic associated with ablation.  Houser teaches (note col. 3, lines 14-42) a similar device comprising a balloon with external heating elements and ultrasonic components, wherein these ultrasonic components comprise ultrasonic transducers that are capable of monitoring a characteristic associated with ablation.  It is well known in the art that this design would enable visualization and provide feedback, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the ultrasonic components of Bloom to comprise ultrasonic transducers that are (necessarily) configured to monitor a characteristic associated with ablation in order to increase safety and efficiency.  
Regarding claim 2, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first transducer (distal-most ‘156a’) is necessarily positioned ‘within a periphery’ (i.e., fits within boundary when looking at distal tip) of the first electrode (distal-most ‘156b’).  
Regarding claim 3, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first transducer (distal-most ‘156a’) is necessarily ‘disposed under’ (i.e., closer to a central axis) the first electrode (distal-most ‘156b’).  
Regarding claims 4 and 5, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first transducer could necessarily be described in the claimed manner.  Furthermore, this modified device would be capable of meeting the claimed functional/intended-use limitations.  It should also be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 6, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first transducer is ‘at least partially surrounded by’ an insulation layer (region of ‘124’ that is adjacent to the transducer and has a greater diameter – note paragraph 29).  It should be noted that according to Merriam-Webster dictionary, “surround” has been defined as “to extend around the margin or edge of”. 
Regarding claims 8 and 9, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter further comprising a second ablation electrode (any of the remaining components defined as ‘156a’ or ‘156b’ – note paragraph 32) disposed outside of and carried by the outer surface of the balloon, along with an additional conductor in electrical communication therewith (note paragraph 29).
Regarding claims 10 and 11, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first and second transducer could necessarily be described in the claimed manner.  Furthermore, this modified device would be capable of meeting the claimed functional/intended-use limitations.  It should also be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first transducer (distal-most ‘156a’) and the second transducer (distal-most ‘156b’) are both necessarily positioned ‘within a periphery’ (i.e., fits within boundary when looking at distal tip) of the first electrode (intermediate ‘156a’).  
Regarding claim 13, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first transducer (distal-most ‘156a’) is necessarily positioned ‘within a periphery’ (i.e., fits within boundary when looking at distal tip) of the first electrode (distal-most ‘156b’), and wherein the second transducer (intermediate ‘156a’) is necessarily positioned outside the periphery of the first electrode.  
Regarding claim 14, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first transducer (intermediate ‘156a’) is necessarily positioned outside the ‘periphery’ of the first electrode (distal-most ‘156a’), and the second ultrasound transducer (distal-most ‘156b’) is disposed outside of the balloon and necessarily positioned outside of the periphery of the first electrode. 
Regarding claim 15, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first transducer (distal-most ‘156b’) is positioned between the first electrode (distal-most ‘156a’) and a second ablation electrode (intermediate ‘156a’), and wherein the second ultrasound transducer (intermediate ‘156b’) is positioned between the second electrode and a third ablation electrode (proximal-most ‘156a’).
Regarding claims 16-18, Bloom in view of Houser teaches (see above; note fig. 10 of Bloom) a catheter wherein the first and second transducer could necessarily be described in the claimed manner.  Furthermore, this modified device would be capable of meeting the claimed functional/intended-use limitations.  It should also be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/             Primary Examiner, Art Unit 3794